DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994) 
The disclosure of the prior-filed applications, Application No. 61/494,705. 
13/491,755, 14/985,781 and 15/616,894 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Regarding Claim 1, 
Ln 11-12, the limitation "wherein the first mandrel jaw comprises a first set of prongs having at least two prongs", and 
Ln 16-17, the limitation "wherein the second mandrel jaw comprises a second set of prongs having at least one prong", 
are not disclosed. Accordingly, Claim 1, and its dependent claims 2-11, is being considered with the Effective Filing Date of the INSTANT APPLICATION, namely Claim 1. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 12-20 are cancelled.
Authorization for this examiner’s amendment was given in an interview with Miguel Hernandez on 17SEP2021.
Alowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, it is the onion of the Examiner that the art of record neither anticipates nor renders obvious “the detent device comprising an adjustment screw extending  through a first aperture on the first mandrel jaw and a second aperture on the second mandrel jaw, wherein the second aperture is threaded and the first aperture is a clearance hole; and 
the adjustment screw comprises a threaded distal end configured to fasten with the second aperture, a s proximal end configured to slide through the first aperture during a transition between the open configuration and the closed configuration”.
Searching by the Examiner yielded prior art as cited below:
Cornock (US 1176946), hereinafter Cornock.  Cornock discloses a pair of mandrel pliers for winding wire.  Cornock neither anticipates nor renders obvious “the detent device comprising an adjustment screw extending  through a first aperture on the first mandrel jaw and a second aperture on the second mandrel jaw, wherein the second aperture is threaded and the first aperture is a clearance hole; and 
the adjustment screw comprises a threaded distal end configured to fasten with the second aperture, a s proximal end configured to slide through the first aperture during a transition between the open configuration and the closed configuration”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725